DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 21, 22, 26, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sheedy (US PG Pub. No. 2013/0224471), as evidenced by FiberMax Composites and Bouillon (US PG Pub. No. 2012/0063912), in view of Lewinsohn (US PG Pub. No. 2010/0255289) and, optionally, Wang (US PG Pub. No. 2013/0171445) and/or Mehrotra (US Pat. No. 4,820,663) and/or Bandyopadhyay (US Pat. No. 5,030,397).
Regarding claims 12, 21, 22, 26, and 29-32, Sheedy teaches a ceramic component comprising a ceramic matrix composite (CMC) component that may be formed by the polymer infiltration and pyrolysis (PIP) method that is covered with a glaze that may be amorphous (i.e. "glass-based") coating a porous exterior surface and at least partially filling a plurality of open pores in the surface of the CMC component (par. 18, 21, 22, 39, 67, 68). During the PIP process to form the CMC component, a preceramic polymer is infiltrated into a porous reinforcement structure, which may be a fibrous structure including multiple tows of fibers, is cured, and is pyrolyzed, thereby forming a ceramic char from the polymer-derived ceramic (par. 21, 76). As evidenced by FiberMax Composites, who teaches that "tow" refers to a bundle of filaments, Sheedy's tow-comprising composite comprises fiber bundles within a ceramic matrix. Sheedy's teaching of at least partially filling the pores of his substrate encompasses and/or renders obvious complete pore filling.  See MPEP 2144.05. 
Although Sheedy does not explicitly teach that the open pores on the surface of the CMC component include or are defined by cracks, he does teach that the ceramic matrix can have internal pores that are microcracks (par. 65).  As the component includes cracks within its internal structure, it is also expected to include cracks along its surface, which has been subjected to the same, if not harsher, conditions as the internal structure. Figure 8 also appears to show at least some crack-shaped openings extending inwardly from surface (141) of the CMC structure and Sheedy teaches that the internal openings (138), which appear to be crack-shaped, can be filled with glaze (Fig. 8; par. 67).  Bouillon further teaches that during the heat treatment in a similar CMC-forming process, the material constituting the ceramic precursor shrinks, thereby causing the ceramic to crack (par. 144). Therefore, as expected from and apparently depicted by Sheedy and as evidenced by Bouillon, Sheedy's CMC component includes cracks, which "define" open pores, on its surface that are filled with the glaze.  
The glaze may be made from a powder, a glass material, which may include a lithium aluminosilicate (i.e. "LAS"), barium magnesium silicate (i.e. "BMAS"), or  strontium aluminosilicate (i.e. "SAS") system, a preceramic polymer carrier that is eventually heated to form a ceramic (i.e. the ceramic is "polymer-derived matrix"), and other components, such as precipitated ceramic crystal phases (i.e. ceramic "powder fillers") and forms a flowable coating that infiltrates the porous structure of the CMC component substrate (i.e. the glass-based coating densifies the composite material) (par. 13, 15, 16, 69, 70, 72, 74, 75).  The powdered materials in Sheedy's glaze may be melted together (i.e. "consolidated") during preparation to become flowable so that they may enter the pores of the substrate (par. 73).  The infiltration process may be assisted by applied vacuum (par. 75).  Sheedy teaches that the glaze material is immobilized in the pores (and cracks) of the CMC and is unable to exfiltrate from the pores, once hardened (par. 75).  Therefore, the glaze is integrated and, at very least, mechanically bonded to the CMC component.  
 Although Sheedy might be considered to differ from the current invention in that he does not explicitly exemplify a product including a PIP CMC component made up of tows of fibers that is coated and infiltrated or vacuum-infiltrated in at least some of its pores with an amorphous glaze including one or more of a glass material (i.e. it is "glass-based"), such as a LAS, BMAS, or SAS system, a polymer-derived ceramic matrix composition, and/or a crystalline ceramic inclusions (i.e. a ceramic filler) it would have been obvious to one of ordinary skill in the art to make such a product because Sheedy explicitly teaches each component/feature is appropriate for his product.  Although Sheedy also does not explicitly teach that the glaze on such a product would be formed by melting together at least some particles forming it, it further would have been obvious to do so because Sheedy teaches such a formation method to be appropriate. 
The teachings of Sheedy may be considered to differ from the current invention in that his glass-based coating is not explicitly taught to comprise "powder fillers" or a carbide- or nitride-based powder filler.  However, as discussed above, Sheedy's coating includes an aluminosilicate and covers a composite ceramic material.  Lewinsohn further teaches to include inert powder fillers, such as SiC or Si3N4, in composite aluminosilicate coatings in order to promote coating adhesion and reduce shrinkage of the coatings, and to include other fillers, such as Al2O3, ZrO2, and others, to modify other properties, e.g. coefficient of thermal expansion ("CTE"), oxidation resistance, erosion resistance, etc. of the coatings (par. 14, 51, 52).  Lewinsohn teaches that such fillers are homogenously mixed with the coating composition prior to applying the mixture to a substrate (par. 52). Therefore, it would have been obvious to one of ordinary skill in the art to homogenously mix an inert powder filler, such as SiC and/or Si3N4, and/or one or more of the other powder fillers powders taught by Lewinsohn in the prior art composite coating, including mixing/configuring the coating such that it includes both filler and the above-discussed silicate(s) distributed throughout it in order to promote coating adhesion, reduce coating shrinkage, and control one or more other coating properties, such as CTE, oxidation resistance, and erosion resistance.  Accordingly, the glass-based coating that would have been obvious in view of the cited prior art includes one of the recited silicates, ceramic crystals, which qualify as "powder fillers", one or both of SiC and Si3N4 (either or both of which qualify as a "powder filler" and/or as being one of the recited carbides or nitrides), and one or more additional powder fillers.       
The claim limitations direct to the formation of the formation of the recited product are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather to the product implied by the recited procedure.  See MPEP 2113.  It is not clear how a "hot pressed consolidated glass-based coating" integrated and bonded to a PIP CMC component as claimed differs in structure from Sheedy's product.  As such, Sheedy's product meets the claim limitations because it has the implied structure.  
If Sheedy were considered to differ from the current invention because he does not teach hot pressing and consolidating the glaze, then it is noted that, as discussed above, Sheedy does teach to form a composite product including a glass-based ceramic coating bound to an underlying substrate. Sheedy also teaches that the coating is intended to densify the underlying composite material (par. 37, 37).  Wang further teaches to subject a substrate coated with a ceramic composite layer to hot isostatic pressing to enhance the density, hardness, and toughness of the ceramic coating layer (par. 19).  Mehrotra teaches that hot pressing is commonly used to fully densify ceramic materials and that glazes can be used to seal the surfaces of such materials (col. 1, ln. 13-14; col. 1, ln. 40-52). Bandyopadhyay further teaches encapsulating ceramics in a glass encapsulating agent and applying hot isostatic pressing in order to render the ceramic article densified and crack-free (on its surface) and in order to enhance the material's reliability in high-temperature applications (col. 5, ln. 36-50).  Accordingly, it would have been obvious to one of ordinary skill in the art to subject Sheedy's glass-based coating and coated composite material to hot pressing or hot isostatic pressing in order to enhance the density, hardness, and toughness of the coating, in order to better densify the ceramic material, as a whole, and seal its surface, and in order to produce a densified, crack-free (on its surface) material with enhanced reliability in high-temperature applications. As it has been subjected to a high-temperature pressing operation, the glass-based coating on the prior art product is considered herein to qualify as "consolidated".  

Claims 12, 21, 22, 26, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bouillon (US PG Pub. No. 2012/0063912), as evidenced by FiberMax Composites in view of Lewinsohn, and optionally, Wang and/or Mehrotra and/or Bandyopadhyay.
Regarding claims 12, 21, 22, 26, and 30-32, Bouillon teaches a ceramic component comprising a ceramic matrix composite (CMC) made by infiltrating a fibrous ceramic form, which may be made up of yarns or tows of fibers, with a preceramic polymer followed by pyrolyzing the polymer to form a ceramic matrix (i.e. "ceramic char") that is coated along its exterior surface and at least partially filling a plurality of open pores in the surface with a vitreous (i.e. "glass-based") coating such that the vitreous coating is integrated and bonded to the CMC (35, 45, 48, 52, 60). Bouillon teaches that the vitreous coating is deposited on the component surface because the heat treatment involved in the infiltration and pyrolysis process causes the ceramic precursor to shrink and the formed ceramic to crack (par. 144, 145).  As such, Boullion's CMC component surface includes cracks (i.e. cracks that "define" open pores") that are filled with the vitreous coating. The vitreous coating comprises 55 to 70 % silica (i.e. it is a "silica glass") and alumina and forms an aluminosilicate glass when heated (par. 63-68).    
The vitreous (i.e. "glass-based") coating is applied to Bouillon's CMC component as a suspension by spraying, dipping, or as a slip and subjected to a heat treatment in order to fix it onto the CMC component(s) (par. 7, 120, 122).  As it is formed from a suspension that is eventually heated and dried, and that creates a smooth surface over the coated part, Bouillon's vitreous coating is considered a "consolidated glass-based coating" (par. 77, 78 122).  As evidenced by FiberMax Composites, which teaches that "yarn" and "tow" each refer to a bundle of filaments (p. 1), Bouillon's yarn or tow-comprising composite comprises fiber bundles within a ceramic matrix. 
The teachings of Bouillon differ from the current invention in that his coating is not explicitly taught to include a powder filler or to include one of the recited carbides or nitrides. However, as discussed above, Bouillon does teach including an aluminosilicate-based coating on/in his composite product. Lewinsohn further teaches to include inert powder fillers, such as SiC or Si3N4, in composite aluminosilicate coatings in order to promote coating adhesion and reduce shrinkage of the coatings, and to include other fillers, such as Al2O3, ZrO2, and others, to modify other properties, e.g. coefficient of thermal expansion ("CTE"), oxidation resistance, erosion resistance, etc. of the coatings (par. 14, 51, 52).  Lewinsohn teaches that such fillers are homogenously mixed with the coating composition prior to applying the mixture to a substrate (par. 52).  Therefore, it would have been obvious to one of ordinary skill in the art to homogenously mix an inert powder filler, such as SiC and/or Si3N4, and/or one or more of the other powder fillers powders taught by Lewinsohn in the prior art aluminosilicate-based composite coating, including mixing/configuring the coating such that it includes both filler and the above-discussed silicate(s) distributed throughout it in order to promote coating adhesion, reduce coating shrinkage, and control one or more other coating properties, such as CTE, oxidation resistance, and erosion resistance.  Accordingly, the glass-based coating that would have been obvious in view of the cited prior art includes one of the recited silicates, one or both of SiC and Si3N4 (either or both of which qualify as a "powder filler" and/or as being one of the recited carbides or nitrides), and one or more additional powder fillers.       
The claim limitations directed to the formation of the recited product are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather to the product implied by the recited procedure.  See MPEP 2113.  It is not clear how a "hot pressed consolidated glass-based coating" covering a PIP CMC component as claimed differs in structure from Bouillon's product.  As such, Bouillon's product meets the claim limitations because it has the implied structure. 
If Bouillon's absence of teaching to hot-press the coated part was considered a difference from the current, it is noted that, as discussed above, Bouillon does teach to form a composite product including both a glass-based ceramic coating bound to an underlying substrate.  Bouillon also teaches that the coating is intended to fill the surface irregularities, including the surface pores (and cracks), of the underlying composite material, and that such materials are used in high-temperature applications, such as in gas turbines (par. 11, 59, 60).  Wang further teaches to subject a substrate coated with a ceramic composite layer to hot isostatic pressing to enhance the density, hardness, and toughness of the ceramic coating layer (par. 19).  Mehrotra teaches that hot pressing is commonly used to fully densify ceramic materials and that glazes can be used to seal the surfaces of such materials (col. 1, ln. 13-14; col. 1, ln. 40-52). Bandyopadhyay further teaches encapsulating ceramics in a glass encapsulating agent and applying hot isostatic pressing in order to render the ceramic article densified and crack-free (on its surface) and in order to enhance the material's reliability in high-temperature applications (col. 5, ln. 36-50).  Accordingly, it would have been obvious to one of ordinary skill in the art to subject Bouillon's glass-based coating and coated composite material to hot pressing or hot isostatic pressing in order to enhance the density, hardness, and toughness of the coating, in order to better densify the ceramic material, as a whole, and seal its surface, and in order to produce a densified, crack free (on its surface) material with enhanced reliability in high-temperature applications. As it has been subjected to a high-temperature pressing operation, the glass-based coating on the prior art product is considered herein to qualify as "consolidated".  

Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive.
Applicant has argued that the claims are distinguished over the prior art because Sheedy and Bouillon's products allegedly do not include pores defined by cracks that are filled with a consolidated glass coating. To support this argument, Applicant has explained that Sheedy's product only receives a glaze, which can contain a preceramic polymer, after a number of previous steps of infiltrating the fibrous preform with only a preceramic polymer.  As a result of this process, Applicant explains that the pores of Sheedy's surface are filled with both glaze and preceramic polymer.  Applicant has also argued that Bouillon's product achieves a similar structure to Sheedy and, therefore, also fails to achieve the claimed structure.  However, as discussed above, both of Sheedy and Bouillon's CMC components are expected to have cracks defining pores in their surfaces, which are filled with the taught glass-based coatings.  The claims do not exclude the presence of both a glassy material (i.e. from Sheedy's glaze or Bouillon's vitreous coating) and a ceramic/preceramic from being present in the pores/cracks on the surface of the CMC component.  
As further discussed in the rejections, it is unclear how Sheedy and Bouillon's coatings differ in structure from the "hot pressed consolidated glass-based coating" of the claims. The limitation is a product-by-process limitation because it requires a hot pressing (and, presumably, consolidation) operation to have been performed. Product-by-process claims are not limited by the recited processing steps, but rather the product implied by the recited procedure. See MPEP 2113.  Applicant has identified no specific differences between structure of the prior art coatings and that of the claims.  It is noted that Applicant's previously-filed Affidavit from 8/18/2020 discussed the coating entering the pores (which is achieve by the prior art) of the CMC component rather than the structure of the coating itself.  Furthermore, it would have been obvious for the reasons discussed above in view of Wang and/or Mehrotra and/or Bandyopadhyay to subject the coated prior art products to a hot pressing operation, thereby achieving a product including "hot-pressed consolidated glass-based coating" as claimed.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784